Citation Nr: 0725285	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative scar residuals of pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1963 to June 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision of the RO that denied 
a disability rating in excess of 10 percent for service-
connected post-operative scar residuals of pilonidal 
cystectomy.  The veteran timely appealed.

In August 2004, the veteran described symptoms, in addition 
to the post-operative scar, as residuals of the pilonidal 
cystectomy.  An October 2003 VA examination found arthritic 
changes and a sacral fracture which the examiner attributed 
to the pilonidal cystectomy.  The RO has not adjudicated the 
issue of entitlement to a separate rating for degenerative 
osteoarthritis of the sacrococcygeal joint, which is not 
inextricably intertwined with the issue being considered in 
this appeal.  It does not appear that any impairment due to 
degenerative osteoarthritis of the sacrococcygeal joint has 
been considered as part of the rating of post-operative scar 
residuals of pilonidal cystectomy.  This matter is directed 
to the attention of the RO for appropriate action.


FINDING OF FACT

Post-operative scar residuals of pilonidal cystectomy 
cover an area less than 12 square inches, and are 
tender and painful; scar residuals are superficial, and 
are not associated with neurological deficits or muscle 
atrophy.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for post-operative scar residuals of pilonidal cystectomy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an October 2003 letter, the RO notified the veteran 
of elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating and 
assign an effective date for the disability on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
finds no prejudice to the veteran in proceeding with a denial 
of an increased rating for post-operative scar residuals of 
pilonidal cystectomy, as concluded below, because any 
question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  He had 
previously received all required notice regarding service 
connection, as well as the applicable rating criteria for an 
increased disability rating. The claim denied does not entail 
the setting of a new effective date.  Accordingly, the 
veteran is not harmed by any defect with regard to these 
elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The RO has evaluated the post-operative scar residuals of 
pilonidal cystectomy under 38 C.F.R. § 4.118, Diagnostic Code 
7804, as 10 percent disabling on the basis of tenderness and 
pain on objective demonstration.  

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2006).  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2006).

The report of the October 2003 examination reveals that the 
pilonidal cyst site was at the base of the spine over the 
sacral area, and that it became infected after operation in 
1965 and was re-drained.  The veteran reported both swelling 
and tenderness intermittently, particularly when walking or 
moving around.  On examination, the scar measured 6 inches in 
length and 1/4 inch in width.  The examiner observed no pain 
directly on scar to palpation, and no adherence to the 
underlying tissue.  The scar was loose, with thick skin 
described as a bit irregular.  The examiner noted no scaly or 
shiny or atrophic area.  The scar was not unstable; there was 
no elevation or depression of the scar.  The examiner noted 
that the scar was superficial, with some deep pain on 
palpating the sacral area deep, but without swelling or 
tissue loss.  The examiner found no inflammation or edema or 
keloid formation.  The color of scar was normal like his 
skin.  There was no limitation of motion "except when 
sitting;" the sacral area bothered the veteran when sitting.  
X-rays revealed a healed fracture of the distal sacrum 
associated with degenerative arthritis of the sacrococcygeal 
joint.  The examiner diagnosed post-operative removal of 
pilonidal cyst with pain in the sacral area.  The examiner 
also opined that it was as likely as not that the veteran's 
degenerative osteoarthritis of the sacrococcygeal joint from 
the fractured sacral bone was directly related to the 
pilonidal cyst removal.

In August 2004, the veteran reported that the scar caused a 
great deal of pain and discomfort, and limited his everyday 
activities.

Here, the scar is not shown to limit the arc of motion of any 
joint.  While the October 2003 examiner mentioned 
"limitation of motion" it was in the context of discomfort 
when sitting, and not applicable to either hip or the 
thoracolumbar spine.  The scar covers an area significantly 
less than 12 square inches and thus does not warrant a 
20 percent disability rating.  The scar is superficial and 
not associated with underlying soft tissue damage.  The area 
of the scar is shown to be tender or painful on recent 
examination.  

The Board notes that service connection has not been 
established for any low back disability, including 
degenerative osteoarthritis of the sacrococcygeal joint.

There are no neurological deficits associated with the post-
operative scar residuals of pilonidal cystectomy to warrant a 
separate disability rating.

There is no showing that the veteran's service-connected 
post-operative scar residuals of pilonidal cystectomy have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The record does not show marked interference with any current 
employment (i.e., beyond that contemplated in the assigned 
evaluation), and the veteran's service-connected disability 
has not required any periods of recent hospitalization.  
While the veteran did report interference in his former 
employment as a laborer, there is no evidence of impaired 
earnings.  Accordingly, the Board cannot conclude that his 
service-connected post-operative scar residuals of pilonidal 
cystectomy resulted in marked interference with employment, 
or that consideration of an extraschedular evaluation is 
otherwise warranted.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

The weight of the evidence is thus against the grant of a 
disability rating in excess of 10 percent for post-operative 
scar residuals of pilonidal cystectomy.

	(CONTINUED ON NEXT PAGE)






ORDER

A disability rating in excess of 10 percent for post-
operative scar residuals of pilonidal cystectomy is denied.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


